Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.  

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 19, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Edwin Flores on December 10, 2020.

CLAIM1.    (Currently Amended) A method of making an integrated large capacitance in a small form factor for power conditioning on a photodefinable glass comprising:			depositing a conductive seed layer on a photodefinable glass processed to form one or more via openings in the photodefinable glass;							placing the photodefinable glass substrate with a metallized seed layer electroplating metal to fill one or more openings in the photodefinable glass substrate to form vias;	chemically-mechanically polishing a front and a back surface of the photodefinable glass substrate to leave only the filled vias;								exposing and converting at least one rectangular portion of the photosensitive glass substrate around two adjacent filled vias;								etching the rectangular portion exposing at least one pair of adjacent filled vias to form metal posts;												flash coating a non-oxidizing layer on the metal posts that form a first electrode; 	depositing a dielectric layer on or around the posts; 						metal coating the dielectric layer to form a second electrode; 			connecting a first metal layer to all of the first electrodes in parallel to form an inner electrode for a capacitor; and								connecting a second metal layer to all of the second electrodes in parallel to form an outer electrode for the capacitor.
2.    (Original) The method of claim 1, wherein the dielectric layer is a thin film between 0.5 nm and 1000 nm thick.

4.    (Original) The method of claim 1, wherein the dielectric layer has an electrical permittivity between 10 and 10,000.
5.    (Original) The method of claim 1, wherein the dielectric layer has an electrical permittivity between 2 and 100.
6.    (Original) The method of claim 1, wherein the dielectric layer is deposited by ALD.
7.    (Original) The method of claim 1, wherein the dielectric layer is deposited by doctor blading.
8.    (Original) The method of claim 1, wherein the capacitor has a capacitance density greater than 1,000 pf/mm2.
9.    (Currently Amended) A method of making an integrated large capacitance in a small form factor for power conditioning on a photodefinable glass substrate comprising:		masking a circular pattern on the photosensitive glass substrate; exposing at least one portion of the photosensitive glass substrate to an activating UV energy source;			heating the photosensitive glass substrate to a heating phase of at least ten minutes above its glass transition temperature;									cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to form a glass - ceramic crystalline substrate;				partially etching away the ceramic phase of the photodefinable glass substrate with an an inner electrode for a capacitor; and								connecting a second metal layer to all of the second electrodes in parallel to form an outer electrode for [[a]] the capacitor.
10.    (Original) The method of claim 9, wherein the dielectric layer is a thin film between 0.5 nm and 1000 nm thick.
11.    (Original) The method of claim 9, wherein the dielectric layer is a sintered paste between 0.05 µm and 100 µm thick.

13.    (Original) The method of claim 9, wherein the dielectric layer has an electrical permittivity between 2 and 100.
14.    (Original) The method of claim 9, wherein the dielectric layer is deposited by ALD.
15.    (Original) The method of claim 9, wherein the dielectric layer is deposited by doctor blading.
16.    (Original) The method of claim 9, wherein the capacitor has a capacitance density greater than 1,000 pf/mm2.
17.    (Currently amended) An integrated capacitor made by a method comprising: 	masking a circular pattern on a photosensitive glass substrate;			exposing at least one portion of the photosensitive glass substrate to an activating UV energy source;												heating the photosensitive glass substrate to a heating phase of at least ten minutes above its glass transition temperature;									cooling the photosensitive glass substrate to transform at least part of the exposed glass to a crystalline material to form a glass - ceramic crystalline substrate;				partially etching away the ceramic phase of the photodefinable glass substrate with an etchant solution;										depositing a conductive seed layer on the photodefinable glass; placing the photodefinable glass substrate with a metallized seed layer electroplating metal to fill one or an inner electrode for a capacitor; and								connecting a second metal layer to all of the second electrodes in parallel to form an outer electrode for the capacitor.
18.    (Original) The capacitor of claim 17, wherein the dielectric layer is a thin film between 0.5 nm and 1000 nm thick.
19.    (Original) The capacitor of claim 17, wherein the dielectric layer is a sintered paste between 0.05 µm and 100 µm thick.
20.    (Original) The capacitor of claim 17, wherein the dielectric material has an electrical permittivity between 10 and 10,000.

22.    (Original) The capacitor of claim 17, wherein the dielectric thin film material is deposited by ALD.
23.    (Original) The capacitor of claim 17, wherein the dielectric paste material is deposited by doctor blading.
24.    (Original) The capacitor of claim 17, wherein the capacitor has a capacitance density greater than 1,000 pf/mm2.

Allowable Subject Matter
Claims 1-24 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 Regarding Claims 1, 9 & 17: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method of making an integrated large capacitance in a small form factor for power conditioning on a photodefinable glass or an integrated capacitor comprising: exposing and converting at least one rectangular portion of the photosensitive glass substrate around two adjacent filled vias; etching the rectangular portion exposing at least one pair of adjacent filled vias to form metal posts; flash coating a non-oxidizing layer on the metal posts that form a first electrode; depositing a dielectric layer on or around the posts; metal coating the dielectric layer to form a second electrode; connecting a first metal layer to all of the first electrodes in parallel to form a single electrode for a capacitor; and connecting a second metal layer to all of the second electrodes in parallel to form a second electrode for the capacitor.						The most relevant prior arts references are due to Flemming et al. (WO 2017/147511 A1), Fujita (US 2020/0275558 A1), Seung et al. (KR 100941691 B1), Ding (CN 101800253 A) & Wong et al. (US 2013/0183805 A1).								However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1, 9 or 17 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claims 1, 9 and 17 are deemed patentable over the prior arts.
Regarding Claims 2-8, 10-16 & 18-24: these claims are allowed because of their dependency status from claim 1 or claim 9 or claim 17.		

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/24/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812